Motion by appellant for reargument granted, without costs, only to the extent that the fourth sentence in the last paragraph on page three of the slip opinion is amended to read as follows [54 AD2d 999, 1000, last two lines]: "We also note that respondent does not dispute the validity of the claim of the Department of Mental Hygiene.” Motion by appellant in all other respects denied. Cross motion by respondent for reargument denied, without costs. Greenblott, J. P., Sweeney, Mahoney, Larkin and Herlihy, JJ., concur.